DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 12/31/2020 has been fully considered. Applicant’s amendments and the accompanying arguments, regarding providing at least one functional ink layer on the first side of the substrate film, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kucherovsky et al. (US 5,622,652).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
The specification does not describe forming the at least one layer into the three-dimensional shape before the at least one layer is arranged upon the at least one functional ink layer. The specification discloses in the paragraph bridging pages 20 and 21, 

At 314, 3D forming, using e.g. thermoforming or cold forming, of the substrate film(s) may take place. As outcome, the concerned substrate film(s) shall exhibit a desired three-dimensional (essentially non-planar) shape. The substrate film(s) containing suitable, formable material may therefore be shaped to better fit the target environment/device and/or to better accommodate various features. Alternatively, forming could take place prior provision of functional features on the film(s) or e.g. after molding in case the already-established multilayer stack is designed to survive such processing.

That is, forming the substrate into a three-dimensional shape before providing the functional features or the at least one layer and forming the multilayer stack, including the substrate, functional features, and at least one layer, into a three-dimensional shape are described, but not shaping the at least one layer without the functional ink.
Stated differently, shaping the at least one layer before the at least one layer is arranged on the substrate is not disclosed.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for forming the substrate film into the three dimensional shape before that at least one layer is arranged upon the at least one functional ink , does not reasonably provide enablement for forming the at least one layer into the three dimensional shape before the at least one layer is arranged upon the at least one functional ink layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
As described above, the specification describes, and enables, forming the substrate into a three-dimensional shape before providing the functional features or the at least one layer and forming the multilayer stack, including the substrate, functional features, and at least one layer, into a three-dimensional shape are described, but not shaping the at least one layer without the functional ink, or stated differently, shaping the at least one layer before the at least one layer is arranged on the substrate. It is not clear how to make the device where the at least one layer can be formed into a three-dimensional shape before it is arranged on the functional ink layer.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 23, the claim includes in its scope forming the at least one layer into a three-dimensional shape before the at least one layer is arranged upon the at least one 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2013/0020120) in view of Kucherovsky et al. (US 5,622,652), Cai (US 2012/0160803), Daizo (US 2015/0156880) and Atwood et al. (US 10,165,689).
In reference to claim 1, Ishihara, hereafter “Ishihara,” discloses a method for manufacturing an integrated multilayer structure, comprising: obtaining a substrate film, 50a in Figure 16, of selected thermoplastic material, paragraph 187, the substrate film having a first side and a second side opposite the first side; providing one or more first functional features 31 on at least the first side of the substrate film; arranging at least one layer 30a, preferably at least partially comprising electrically substantially insulating or conductive material, upon at least the first side of the substrate film; removing at least a portion of the substrate film so that space is released in the structure, Figure 20, wherein a detachment-enhancing feature 1001 provided to the substrate film, is configured to facilitate the removal of the at least a portion of the substrate film such that the adjacent remaining film material are preserved and remain intact, paragraph 
Ishihara does not disclose providing at least one functional ink layer on the first side of the substrate film, arranging at least one layer upon the at least one functional ink layer, the detachment enhancing feature defines an enclosed space in the multilayer structure, forming at least one of the substrate film or the at least one layer into a non-planar, three-dimensional shape, removing the portion of the substrate film forms an opening through the substrate film into the space, providing at least one second functional feature into the space, or the at least one second functional feature protruding from the substrate film.
Kucherovsky et al. (US 5,622,652), hereafter “Kucherovsky,” discloses a method of making a multi-layer structure including teaching providing at least one functional ink layer on a substrate film col. 9 lines 8-20, and arranging at least one layer upon the at least one functional ink layer, col. 9 lines 55-59. 
Regarding providing the functional ink layer on the first side of the substrate film, the circuit lines applied at printing station 2 to the dielectric coated support resulting from printing station 1 of Kucherovsky correspond to circuit lines 11a on substrate 10a in Figure 11 of Ishihara, the insulator applied at station 4 of Kucherovsky corresponds to insulator 30a of Ishihara, the circuit lines applied at station 5 correspond to circuit lines 31 of Ishihara, station 6 applies the functional ink, and the protective coating applied at station 8 corresponds to the substrate layer 50a of Ishihara, resulting in the functional ink layer being on the first side of the substrate film.

Cai (US 2012/0160803), hereafter “Cai,” discloses a method of making a multilayer structure including teaching a detachment enhancing feature provided to the substrate film, 16 in Figure 9, defines an enclosed space 140, 150, in the multilayer structure, paragraphs 42, 44 and 46, removing at least a portion of the substrate film to form an opening through the substrate film into the space, Figure 15 and paragraph 52, and providing at least one second functional feature 30 in Figure 16, into the space via the opening, paragraph 56. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the detachment enhancing feature to define an enclosed space in the multilayer structure, removing the portion of the substrate film to form an opening through the substrate film into the space, and provide at least one second functional feature into the space. One would have been motivated to do so in order to remove the portion of the substrate by simply cutting it, paragraph 53.
Daizo (US 2015/0156880) hereafter “Daizo,” discloses a method of making a multilayer structure including teaching a second feature, 90 in Figure 1, protruding from the substrate film 150F. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second functional feature to protrude from the substrate film. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one second functional feature for another.

In reference to claim 4, Ishihara discloses the arranging comprises laminating at least a portion of the at least one layer that is ready-made onto the first side of the film utilizing mechanical bonding, chemical bonding, electrical bonding, electrical bonding, heat, pressure, solvent or adhesive, paragraphs 129 and 130.
In reference to claim 5, Ishihara discloses the at least one second functional feature comprises at least one element selected from the group consisting of: electrical element, electronic component, optical element, light-emitting element, light-detecting element, LED, high power element, high power LED, lens, sensor, pressure sensor, proximity sensor, electrode, switch, piezoelectric element, piezoelectric haptic element, haptic element, electromechanical element, processing element, memory element, communication element, micromechanical element, integrated circuit, antenna, gas sensor, atmospheric sensor, external conditions sensor, and connector, paragraphs 109 and 179.
In reference to claim 11, Ishihara discloses the one or more first functional features includes at least two stacked features, paragraph 89.
In reference to claim 12, Ishihara discloses the removing comprises peeling or otherwise extracting the at least portion of the film, Figure 20 and paragraph 148.

In reference to claim 14, Ishihara discloses the space is filled completely or partially by the provided at least one second functional feature, Figure 4A.
In reference to claim 15, Ishihara discloses at least one feature of the at least one second functional feature is provided by attaching it as at least partially ready-made element or by at least partially directly producing it into the space, paragraph 109.
In reference to claim 17, Ishihara discloses at least one feature of the at least one second functional feature is aligned with one or more of the first functional features or other feature provided in the structure, paragraph 109.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2013/0020120) in view of Kucherovsky et al. (US 5,622,652), Cai (US 2012/0160803), Daizo (US 2015/0156880), and Atwood et al. (US 10,165,689) as applied to claim 1 above and further in view of Yang (US 2006/0225275).
In reference to claim 3, Ishihara does not disclose the arranging comprises molding at least a portion of at least one material of the at least one layer onto the first side of the substrate film.
Yang (US 2006/0225275), hereafter “Yang,” discloses a method of making a multilayer structure including teaching the arranging at least a portion of at least one material of at least one layer onto the first side of a substrate film by molding, Figures 3 and 4 and paragraphs 21-26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the arranging to comprise molding at least a portion of at least one material of the 
	In reference to claim 18, Ishihara does not disclose arranging a further film or film layer on the at least one layer where the at least one layer is arranged through molding material of the at least one layer between the substrate film and the further film or extension of the substrate film.
Yang discloses a method of making a multilayer structure including teaching arranging a further film or film layer 3 on the at least one layer 5 where the at least one layer is arranged through molding material of the at least one layer between the substrate film 1 and the further film or extension of the substrate film 3, Figures 3 and 4 and paragraphs 21-26. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange a further film or film layer on the at least one layer where the at least one layer is arranged through molding material of the at least one layer between the substrate film and the further film or extension of the substrate film. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2013/0020120) in view of Kucherovsky et al. (US 5,622,652), Cai (US 2012/0160803), Daizo (US 2015/0156880), and Atwood et al. (US 10,165,689) as applied to claim 1 above and further in view of Kamikoriyama et al. (US 2010/0155103).

Kamikoriyama et al. (US 2010/0155103) discloses a method of making a multilayer structure including teaching forming one or more functional features by printing, paragraph 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for at least one of the one or more first functional features to be printed by printed electronics technology. One would have been motivated to do so in order to reduce the number of steps required to form the multilayer structure, id. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2013/0020120) in view of Kucherovsky et al. (US 5,622,652), Cai (US 2012/0160803), Daizo (US 2015/0156880), and Atwood et al. (US 10,165,689) as applied to claim 1 above and further in view of Lin et al. (US 9,997,442).
In reference to claim 22, Ishihara does not disclose the one or more first functional features includes at least one mounted electronic component.
Lin et al. (US 9,997,442) disclose a multilayer structure including teaching one or more functional features including at least one mounted electronic component (in opening 513) on a first side of a substrate 500a1, Figures 5A and 1 and col. 1 lines 21-23, col. 3 lines 16-25 and col. 8 lines 11-23. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the one or more first functional features to include at least one mounted electronic component. One would have been motivated to do so in order to mount components on the top and bottom of the multilayer structure to increase the flexibility and effectiveness in the design of the multi-layer substrate, col. 8 lines 21-25.


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (US 2013/0020120) in view of Kucherovsky et al. (US 5,622,652), Cai (US 2012/0160803), Daizo (US 2015/0156880), and Atwood et al. (US 10,165,689) as applied to claim 1 above and further in view of Rendek Jr. et al. (US 2009/0183829) and Burns IV et al. (US 2019/0059151).
In reference to claim 23, Ishihara in view of Atwood does not disclose the at least one of the substrate film or the at least one layer is formed into the non-planar, three-dimensional shape before the at least one layer is arranged upon the at least one functional ink layer.
Rendek Jr. et al. (US 2009/0183829) discloses a method of making a multilayer structure including teaching the at least one of the substrate film or the at least one layer is formed into the non-planar, three-dimensional shape before a conductive layer is arranged upon the substrate, paragraphs 28 and 29.
Burns IV et al. (US 2019/0059151) discloses a method of making a multilayer structure including teaching the at least one of the substrate film or the at least one layer is formed into the non-planar, three-dimensional shape before an insulating material is arranged upon the substrate, paragraph 74.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the at least one of the substrate film or the at least one layer to be formed into the non-planar, three-dimensional shape before the at least one layer is arranged upon the at least one functional ink layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 
In addition, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), MPEP 2144.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897